20 Ill. App. 2d 600 (1959)
156 N.E.2d 607
Eli Abramson and Rose Abramson, Appellees,
v.
Briardale Builders, Inc., A Corporation of Illinois, Appellant.
Gen. No. 47,468.
Illinois Appellate Court  First District, Third Division.
February 27, 1959.
Released for publication March 20, 1959.
*601 Emil Jacobs and C.A. Caplow (C.A. Caplow, of counsel) for appellant.
Paul R. Shanoff and Zeamore A. Ader (Zeamore A. Ader, of counsel) for plaintiffs-appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FRIEND.
Judgment for $3,500 reversed and cause remanded with directions to restore the original judgment for $3,000 in favor of plaintiffs.
Not to be published in full.